Citation Nr: 0505821	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  96-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for liver disease, to 
include hepatitis B and fatty liver.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for deviated nasal 
septum. 

4.  Entitlement to service connection for right foot drop as 
secondary to service-connected residuals of fracture of the 
right tibia and fibula.

5.  Entitlement to an increased initial evaluation for 
residuals of fracture of the right tibia and fibula, rated as 
10 percent disabling before May 3, 1999.  

6.  Entitlement to an increased initial evaluation for 
residuals of fracture of the right tibia and fibula with 
traumatic arthritis, rated as 20 percent disabling from May 
3, 1999.
7.  Entitlement to an increased initial evaluation for 
recurrent headaches with sinusitis, rated as 10 percent 
disabling before February 24, 2000.

8.  Entitlement to an increased initial evaluation for 
recurrent headaches with sinusitis, rated as 50 percent 
disabling from February 24, 2000.

9.  Entitlement to an increased initial evaluation for 
depressive disorder, rated as 
30 percent disabling.    

10.  Entitlement to a compensable evaluation for anal 
fissure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1987 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, and a September 1998 rating decision of 
the VARO in No. Little Rock, Arkansas.  The claims folder has 
been permanently transferred to the RO in No. Little Rock.

The veteran testified before the undersigned at a Travel 
Board hearing in October 1999.  A transcript of that hearing 
is associated with the claims folder.  

The case returns to the Board following remands to the RO in 
December 1998 and March 2000.  

The issues listed in the March 2000 Board remand included 
service connection for a cervical and thoracic spine 
disorder.  Further review of the claims folder discloses no 
perfected appeal of the rating decision in question, such 
that the issue being listed in the March 2000 remand was in 
error.  Specifically, although the veteran submitted a 
September 1996 notice of disagreement with the December 1995 
rating decision that denied service connection for the 
disorder, she did not submit an appeal following the issuance 
of the January 1997 statement of the case.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  As the 
Board has no jurisdiction over the issue, it is not included 
here.  

Similarly, the Board observes that the veteran submitted a 
February 1997 notice of disagreement with the December 1996 
rating decision that denied service connection for hearing 
loss and a stomach disorder.  The RO issued a statement of 
the case in August 1997, but the veteran did not perfect her 
appeal. Id.  Therefore, these issues are not before the 
Board.   

The issue of service connection for diabetes mellitus on the 
merits, as well as the remainder of the issues listed above, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for diabetes mellitus in 
a December 1996 rating decision; the veteran did not perfect 
an appeal of that decision.  

3.  Evidence received since the December 1996 rating decision 
is new, bears directly and substantially on the specific 
matter for consideration, and is so significant that it must 
be considered with all evidence of record in order to fairly 
adjudicate the appeal.  


CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  New and material evidence has been received since the 
December 1996 rating decision to reopen a claim for service 
connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the instant appeal.  In addition, given 
the favorable disposition of the appeal, the Board finds that 
any defect in notice or assistance found will not result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board notes that the new VCAA regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
application to reopen in this case was received prior to that 
date, the amended regulations are not for application.  

Analysis

The RO received the veteran's original claim for service 
connection for diabetes mellitus in January 1996.  It denied 
the claim in a December 1996 rating decision.  Although the 
veteran submitted a notice of disagreement with that decision 
in February 1997, she did not timely perfect her appeal by 
providing a substantive appeal following the RO's issuance of 
a statement of the case in August 1997.  Therefore, the RO's 
decision of December 1996 is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

The December 1996 rating decision denied service connection 
for diabetes mellitus because there was no evidence that the 
veteran was currently diagnosed as having the disorder.  
Evidence of record at that time consists of service medical 
records, VA medical records, and reports of VA examinations 
in October 1995 and August 1996.

The Board finds that new and material evidence has been 
received since the December 1995 rating decision.  
Specifically, both VA and private medical records indicate 
that the veteran is currently diagnosed as having diabetes 
mellitus.  In addition, the report of the May 199 VA 
examination and its July 1999 addendum discuss the etiology 
of the diabetes.  This evidence is new, bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal.  
38 C.F.R. § 3.156(a).  Therefore, new and material evidence 
has been received.  The claim is reopened.  38 U.S.C.A. § 
5108.   


ORDER

As new and material evidence has been received, the claim for 
service connection for diabetes mellitus is reopened.  To 
that extent, the appeal is granted.  


REMAND

As discussed above, the claim for service connection for 
diabetes mellitus is reopened.  Therefore, the Board must 
readjudicate the appeal based on all evidence of record.  
However, with respect to this claim, as well as all other 
claims listed above, the Board finds that additional 
development is required before proceeding to evaluate the 
appeals.  Although the Board regrets that additional delay 
that will result, a remand to the RO is required to ensure 
compliance with due process consideration and to ensure that 
the most complete record is considered when adjudicating the 
appeals.       

First, the Board's March 2000 remand noted that during the 
October 1999 Travel Board hearing, the veteran testified that 
she was scheduled for compensation and pension examinations 
in November 1999 regarding her pending claims.  The Board 
observed that the examination reports were not associated 
with the claims folder but, as VA records, were 
constructively in VA's possession.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Because it was not clear which of the 
claims would be affected by review of the examination 
reports, the Board deferred action on all of the claims 
pending receipt of the reports.  It instructed the RO to 
request copies of compensation and pension examinations 
conducted in November 1999.  

In March 2000, the RO received VA medical records.  A copy of 
the request, attached to the records, indicated that the 
request for was outpatient treatment reports.  A notation on 
the request stated that VA Medical Center personnel were 
unable to locate the veteran's chart and that the attached 
records were all that were available.  These records do not 
include any compensation and pension examination reports for 
November 1999.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  In this case, the Board cannot be sure that 
the RO requested copies of the compensation and pension 
examination reports from November 1999 as instructed in the 
March 2000 remand.  In addition, VA remains in constructive 
possession of these records.  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records must continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  Accordingly, a 
remand is required so that the RO may again attempt to secure 
reports of any compensation and pension examinations 
conducted in November 1999 or to obtain confirmation that 
such reports are not available or do not exist.   

Second, the Board observes that VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a).  This duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  

The current appeal includes several claims for increased 
disability ratings.  The veteran's last VA examinations were 
conducted several years ago.  Specifically, the last 
genitourinary examination was performed in September 1998 and 
the last orthopedic and psychiatric examinations were 
performed in May 1999.  Although the veteran had a neurology 
examination in August 2002, the service-connected disability 
of recurrent headaches also includes sinusitis.  The last 
ears, nose, and throat examination was conducted in May 1999.  
In the November 2004 Appellant's Brief, the veteran's 
representative agrees that these examinations are too remote 
to reflect current disability status.  On remand, the RO 
should secure new VA examinations in order to ascertain its 
current severity of each service-connected disability.  

Finally, the record indicates that the veteran continues to 
receive treatment at the VA Medical Centers in Little Rock 
and North Little Rock.  The RO should secure current 
treatment records on remand.  See 38 U.S.C.A. § 5103A(c)(2) 
(the duty to assist includes obtaining records of relevant VA 
medical treatment).     

Accordingly, the case is REMANDED for the following action:

1.  The RO should again request copies of 
any compensation and pension examinations 
conducted in November 1999.  If the 
examination reports cannot be found, or 
it is determined that no examinations 
were conducted at that time, a response 
to that effect must be associated with 
the claims folder.  

2.  The RO should secure the veteran's 
medical records from the VA Medical 
Centers in Little Rock and North Little 
Rock dated from March 2004 to the 
present.  

3.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The claims folder should 
be made available to each examiner for 
review for the examination and each 
examination report must indicate whether 
such review was accomplished.  The 
examinations should include a discussion 
of all current findings related to the 
disability in question, as well as the 
results of all tests and studies deemed 
necessary by the examiner.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for her claim.  

	a.  An orthopedic examination to 
assess the current severity of the 
service-connected residuals of fracture 
of the right tibia and fibula with 
traumatic arthritis.  The examiner is 
asked to identify and describe any 
current symptomatology, including any 
functional loss associated with the 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also note any objective indications of 
pain on pressure or manipulation, muscle 
spasm, and crepitation.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

	b.  An appropriate examination, to 
include neurologic and ears, nose, and 
throat examinations, if necessary, to 
assess the current severity of the 
service-connected recurrent headaches 
with sinusitis.  The examiner is 
specifically comment as to the effect of 
the disability on the veteran's ability 
to secure or maintain employment.     

	c.  A psychiatric examination to 
assess the current severity of the 
service-connected depressive disorder.  
The examiner is specifically comment as 
to the effect of the disability on the 
veteran's ability to secure or maintain 
employment.

	d.  A genitourinary examination to 
assess the current severity of the 
service-connected rectal fissure.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate all issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


